UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3006 John Hancock Bond Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Attorney and Assistant Secretary Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: November 30, 2005 ITEM 1. REPORT TO SHAREHOLDERS. Table of contents Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Growth of $10,000 page 7 Your expenses page 8 Funds investments page 10 Financial statements page 20 For more information page 37 To Our Shareholders, The mutual fund industry has seen enormous growth over the last several decades. A good half of all American households are now invested in at least one mutual fund and the industry has grown to more than $8 trillion invested in some 7,000-8,000 mutual funds. With this growth, investors and their financial professionals have had access to an increasing array of investment choices and greater challenges as they try to find the best-performing funds to fit their investment objectives. Morningstar, Inc., a major independent analyst of the mutual fund industry, has provided investors and their advisors with an important evaluation tool since 1985, when it launched its star rating. Based on certain measurements, the Morningstar Rating for funds reflects each funds risk-adjusted return compared to a peer group, designating the results with a certain number of stars, from five stars for the best down to one star. The star ranking system has become the gold standard, with 4- and 5-star funds accounting for the bulk of fund sales. As good, and important, as this ranking measurement has been, we have long taken issue with part of the process that adjusts performance on broker-sold Class A shares for loads or up-front commissions. We have argued that this often does not accurately reflect an A share investors experience, since they increasingly are purchasing A shares in retirement plans and fee-based platforms that waive the up-front fee. We are pleased to report that Morningstar has acknowledged this trend and has added a new rating for Class A shares on a no-load basis, called the Load-Waived A Share rating, that captures the experience of an investor who is not paying a front-end load. This new rating will better assist our plan sponsors, 401(k) plan participants and clients of financial professionals who invest via fee-based platforms or commit to invest more than a certain dollar amount, in evaluating their choice of mutual funds. Since being implemented in early December 2005, the impact on our funds has been terrific. Under the new load-waived rating, 11 of our 32 open-end retail mutual funds increased their ratings to either a 4- or 5-star rank. In total, 13 of our funds now have 4- or 5-star rankings on their load-waived A shares, as of November 30, 2005. We commend Morningstar for its move and urge our shareholders to consider this another tool at your disposal as you and your financial professional are evaluating investment choices. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of November 30, 2005. They are subject to change at any time. YOUR FUND AT A GLANCE The Fund seeks a high level of current income, consistent with preservation of capital and mainte- nance of liquidity, by normally investing at least 80% of its assets in invest- ment-grade bonds (securities rated from AAA to BBB.) Over the last six months ■ The bond market made little or no progress as rising inflation and higher interest rates pressured returns. ■ The lowest-quality bonds were the best performers, benefiting as economies strengthened worldwide. ■ The Funds higher-quality focus hampered returns, while its below-average sensitivity to interest rate changes aided performance. Total returns for the Fund are at net asset value with all distributions reinvested. These returns do not reflect the deduction of the maximum sales charge, which would reduce the performance shown above. Top 10 issuers 25.2% Federal National Mortgage Assn. 15.7% United States Treasury 14.2% Federal Home Loan Mortgage Corp. 3.2% Federal Home Loan Banks 2.8% Countrywide Home Loans Servicing, L.P. 2.2% JP Morgan Chase Commercial 1.4% SBC Communications Capital Corp. 1.2% AT&T Corp. 1.1% Citigroup, Inc. 1.0% Washington Mutual, Inc. As a percentage of net assets on November 30, 2005. 1 BY BARRY H. EVANS, CFA, HOWARD C. GREENE, CFA, AND JEFFREY N. GIVEN, CFA, PORTFOLIO MANAGERS, SOVEREIGN ASSET MANAGEMENT LLC MANAGERS REPORT JOHN HANCOCK Investment Grade Bond Fund Pressured by rising inflation and increasing interest rates, bonds reported disappointing returns for the six months ended November 30, 2005. Although economic growth was solid and unemployment rates stayed low, headline inflation climbed as energy prices spiked in the wake of last summers Gulf Coast hurricanes. Rising inflation hurts the bond market because it erodes the value of fixed-income returns. In addition, bond yields moved higher in anticipation of further interest rate hikes. The Federal Reserve delivered on expectations, steadily raising the federal funds rate, a key short-term interest rate, from 3% to 4% during the period. Bond prices, which move in the opposite direction of yields, declined. The Lehman Brothers
